Title: Jeremy Belknap to Abigail Adams, 30 May 1798
From: Belknap, Jeremy
To: Adams, Abigail


          
            
              Dear Madam
              Boston May 30 1798
            
            Yesterday morning I had the honour of writing to the President & enclosing my fast Sermon. At noon, I had the very great pleasure of voting for him as President of the Academy to which office he was re-elected unanimously; & before night I received your very obliging favour of the 24th with the Books & the extract, for which I return you my cordial thanks. As I had not seen Robinsons work (tho’ Dr morse had promised to lend it to me) I suppose I am at liberty to consider it as my own; tho’ I will lend it to Mr Cranch. I hear there is a proposal of reprinting it here. The extract is copied & sent to John Russell to be published in his Commercial Gazette tomorrow. I have titled it “Extract of a letter from a Gentn of good information in Europe” Russell knows tht it came from me & that I have a Correspondent at Hamburgh, which is enough to satisfy him & any person who may make inquiry of him. Pray, Madam, is the Dupont mentioned in the Extract the same person who is sent to succeed L’Etombe as Consul Genl? and is he or will he be received in that Character?
            The Confidence which you repose in me, & your kind wishes for my health & usefulness require my warmest gratitude. It is every one’s duty at this critical time to say & do all in his power to serve his Country in its religious & political Interests & I hope I shall not be backward to perform mine. Should there be any services in the Cause of truth, virtue, genuine liberty & the public safety which you or the man you love best can recommend to me I shall be very happy to receive your commands.
            Notwithstanding the dark & threatning aspect of the political hemisphere yet I do not think it equal to what we passed through in 1774 & 1775. Under the present Executive Administration of our federal Government, I enjoy as much tranquillity of mind as Eneas did when navigating the Streight between Sicily & Italy under the

conduct of Palinurus, whilst Scylla & Charybdis foamed & roared on either side & Etna thundred over his head. I pray most sincerely for the preservation of the life, health & vigour of our Palinurus & hope he will not think of a retreat till like our Friend Washington, he shall have the prospect of a Successor to whom the helm may be safely committed. Let his heart be fixed & his confidence be placed in that guardian power which “rides in the Whirlwind & directs the Storm.” I think nothing would be a more proper subject of contemplation & consolation for him that the Text of John Cotton’s Election sermon in 1633. You may find it in the book of Haggai ch. ii. ver. 4.
            After our last Commencement I sent Governor Wentworth one of our College Catalogues & mentioned to him the pleasure it gave me to see the names of 2 Gentlemen so dear to me printed in Capitals in the Class of 1755. at the same time I repeated some expressions of affectionate regard toward him which I had heard from the President a little while before. I added respecting the latter that “I felt myself very happy in his advancement to the chief Magistracy of the Union, because I believed there was more political sagacity in his head than in all the crowned heads of Europe.” His answer, which was not designed for any eye but mine, I take the liberty of sending for your perusal together with two specimens of Nova Scotia Poetry, which may afford you some amusement.
            I am, Madam, with great respect, your friend / & humble servt
            
              Jeremy Belknap
            
          
          
            I hear that Mrs Black is immoderately fond of her baby!
          
        